Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the amendment filed on 12/10/2021. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 12/10/2021 and based on their Remarks, the Examiner finds the claimed invention as exemplified in Figure 4 of the original disclosure to be patentably distinct from the prior art of record. The prior art including US 2020/0125533 A1 (Par. [0008] and Figure 3) does not teach all of the limitations of the independent claims as recited when these limitations are taken in the environment of the full claim language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441